DETAILED ACTION
1.	This Office Action is in response to Applicant’s RCE with Amendments and Remarks filed on 02/02/2021. Claims 9-10, 12-13 and 15-16 are pending. Claim 1 is currently amended. Claim 11 has been canceled.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/20/2020 has been considered by the examiner. An initialed copy is attached.

Response to Arguments
5.	Applicant’s arguments, filed 02/02/2021, with respect to the rejection(s) of claim(s) 9-13 and 15-16 under 35 U.S.C. 103 presented in the Final Rejection dated 11/02/2020, have been fully considered and are persuasive.  Therefore, the rejection citing BAE (US 2012/0080068 A1) and SUKATA (US 2015/0255633 A1) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited below.


Claim Rejections - 35 USC § 103
6.	Claims 9-10, 12-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over OKUBO (JP 2007-262243 A; citations below are to the English text translation provided by Applicant with their IDS filed on 02/26/2019).
	As to independent claim 9, OKUBO teaches a (meth)acrylic resin composition (see para. 0004-0006) comprising the following components (A) to (C): component (A) a urethane modified oligomer having a (meth)acrylic group (see para. 0023: urethane dimethacrylate compound); component (B): a monomer having a hydroxyl group and/or a carboxylic group and one (meth)acrylic group in a molecule (see para. 0008-0012: examples of compounds having hydroxyl and (meth)acrylate groups; see para. 0019: diluents used in order to obtain good adhesiveness include, for example, 2-hydroxyethyl (meth) acrylate); component (C): an organic peroxide having the following structure: 
    PNG
    media_image1.png
    146
    438
    media_image1.png
    Greyscale
 (see para. 0014: the polymerization initiator (B) is preferably an organic peroxide, which has an –O—O— bond in the molecule, for example dialkyl peroxides or diacyl peroxides) and component (D): electroconductive particles (see para. 0015: silver powder usually contained in 70% to 95% by weight or less in the resin composition, if less than 70% the conductivity deteriorates). OKUBO does not require, or even suggest including, a rubber, elastomer, and/or thermoplastic resin in his resin composition. Thereby, OKUBO satisfies the “wherein the composition does not include…” feature recited in the last line of claim 9.
OKUBO fails to explicitly disclose that the composition includes 100 to 1,000 parts by mass of the component (D) with respect to 100 parts by mass in total of the component (A) and the component (B).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the claimed (meth)acrylic resin composition because OKUBO clearly teaches compositions which may contain each of the recited components and a high content of silver powder for the same utility, e.g. a thermocurable conductive adhesive (see OKUBO para. 0003-0006 and the present specification at para. 0013-0014). Selecting the parts by mass of component (D): electroconductive particles (e.g. silver powder in OKUBO para. 0015) to arrive at the claimed amount of (D) in relation to the total amount of components (A) and (B) through routine experimentation would have been within the purview of a skilled artisan without undue experimentation. See MPEP 2144.05 I. 
As to claims 9-10, OKUBO is silent on the claimed property of component (B), namely its surface tension. However, the monomer disclosed in OKUBO would necessarily possess the claimed surface tension property because of the substantially  (in this case, OKUBO para. 0019 teaches 2-hydroxyethyl (meth)acrylate and 2-hydroxybutyl (meth)acrylate as examples of (meth)acrylate compounds having a hydroxyl group and carboxylic group used as diluents; these are two of the component (B) options recited in instant claim 13). Thus, the monomer in OKUBO would have necessarily possessed the claimed properties and claims 9-10 are obvious over OKUBO. See MPEP 2112.01 II. 
Alternatively with respect to claims 9-10, it has been held to be within the general skill of an artisan to prepare/select a monomer with a particular surface tension on the basis of its suitability for the intended use as a matter of obvious engineering choice. Since OKUBO teaches the claim recited component (B) monomer(s) (see for example para. 0008-0012 & 0019), it would have been obvious to one skilled in the art to prepare a resin composition containing a monomer (B) having a particular surface tension from the options taught by OKUBO and general knowledge in the art.
As to claim 12, OKUBO teaches the (meth)acrylic resin composition according to claim 9, wherein the component (C) is an organic peroxide having the following structure: 
    PNG
    media_image2.png
    159
    443
    media_image2.png
    Greyscale
 (see the middle of para. 0014: bis(4-t-butylcyclohexyl)peroxydicarbonate is one example of an organic peroxide that corresponds to Chemical Formula 2; shown here as drawn by ChemDraw Professional).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

OKUBO teaches the (meth)acrylic resin composition according to claim 9, wherein the component (B) is 2-hydroxyethyl (meth)acrylate or 2-hydroxybutyl (meth)acrylate (see para. 0019).
	As to claim 16, OKUBO teach a thermocurable electroconductive adhesive comprising: the (meth)acrylic resin composition according to claim 9 (see para. 0003: semiconductor die attach paste or a material for adhering a heat radiating member; see para. 0028: the resin composition of the present invention has good low-temperature curability and storage stability and high adhesiveness).


Claim Rejections - 35 USC § 103
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over OKUBO (JP 2007-262243 A; citations to its translation PDF), in view of McNeilly et al. (US 2006/0289837 A1).
As to claim 15, OKUBO teaches the (meth)acrylic resin composition according to claim 9 as described above, wherein the component (D) electroconductive particles are silver (see para. 0015: silver powder), but fails to disclose that the particles are surface treated with stearic acid.
	However, McNeilly, in analogous art of silver conductive particles for adhesives (see para. 0011, 0027: conductive silver particles; para 0033: mix with other components to make a paste), teaches silver powder and/or flake that are surface-treated with stearic acid (see para. 0016, 0024: fatty acid lubricants, e.g. stearic acid, bond to the surface of the silver particles; claims 1, 12, 14, 18).
(see McNeilly para. 0005, 0007), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        May 22, 2021